Citation Nr: 0516541	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-35 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for bilateral hearing loss disability and 
if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied by the Board in November 1950.  

2.  By unappealed decisions in September 1980 and December 
1980, the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a hearing loss disability.

3.  Evidence received since the December 1980 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously or record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for bilateral hearing loss disability has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidentiary Background

The report of the veteran's March 1943 service entrance 
examination shows that his hearing acuity and ears were found 
to be normal. 

In September 1943, the veteran received treatment for hearing 
loss.  At that time, he reported a 5-year history of hearing 
loss.  He could understand conversation except when there was 
interfering noise.  He had a history of working with a noisy 
planer 6 months before the onset of his hearing loss.  He had 
had no noise exposure since entering military service.  ENT 
examination was negative.  Following audiological testing, a 
diagnosis of hearing loss due to exposure to noise was 
rendered.

In August 1945, the veteran was treated for hearing loss.  He 
was noted to have bilateral perceptive deafness.  

The report of a March 1946 service separation examination 
notes that the veteran reported a history of treatment for 
partial deafness during sick call and of incurring this 
disorder while in military service.  The examination for 
discharge disclosed that his hearing acuity was 15/15 in each 
using whispered voice.  

The veteran's service Separation Qualification Record notes 
that he served as a motor transportation noncommissioned 
officer.  He was in charge of the maintenance of tanks and 
trucks.  He received 2 Battles Stars and the Combat 
Infantryman Badge.

In September 1950, the veteran received private medical 
treatment from Dr. George M. Trainor.  Dr. Trainor noted that 
the veteran had a negative history of difficulty with his 
ears prior to his military service.  The veteran reported 
that after about four months in the Army, he began to notice 
ringing in his ears and some difficulty hearing normal 
speech, particularly in a crowd.  While on active duty, he 
reported that he connected to the tank corps and was exposed 
to continuous loud noises and considerable artillery fire.  
He continued to have tinnitus and was unable to hear high-
pitched tones which interfered with his employment as an 
automobile mechanic.  The veteran was noted to have a 
"rather severe type of nerve deafness."  It was felt that 
the veteran's military service could be the causative factor 
for his hearing loss.

In November 1950, the Board denied service connection for 
high tone deafness.  It was noted that the evidence did not 
show any aural infection or trauma.  When the veteran's ears 
were examined in September 1943, he reported a five-year 
history of hearing loss after working with a noisy planer for 
6 months.  The Board determined that the veteran's hearing 
loss disability clearly and unmistakably preexisted his 
active service.  

In August 1980, the veteran submitted a claim to reopen his 
previously disallowed claim for service connection for 
hearing loss.  With his application he submitted medical 
evidence showing that he had a current hearing loss 
disability.  By rating action in September 1980, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  

A September 1980 statement from Dr. P. Gulick notes that the 
veteran was seen in September 1979 for a severe high 
frequency sensorineural hearing loss.  The characteristics of 
the audiogram suggested noise trauma as the cause of the 
hearing loss.  The veteran had reported exposure to extremely 
loud noise levels in the tank corps during World War II.  It 
was felt that this exposure "may well be the competent cause 
of the hearing loss." 

Thereafter, the RO issued a rating action in December 1980 
holding that new and material evidence had not been submitted 
to reopen the veteran's claim.

In July 2002, the veteran filed a claim to reopen his claim 
for service connection for a hearing loss disability.  
Attached to his claim were additional post service medical 
records showing treatment for his hearing loss disability.  
Also attached was a statement dated in October 1997 from his 
wife.  She wrote that the veteran repaired tanks at the front 
lines during the Battle of the Ruhr Pocket and continuing 
through Czechoslovakia where German troops did not know the 
war was over.  He worked on aircraft engines, tanks, and self 
propelled howitzers and had to repair engines during combat 
situations.  

In August 2002 and November 2002, the veteran submitted 
additional private post service treatment records which 
document a history of hearing problems.  A May 1992 treatment 
record notes that the veteran began to notice hearing loss 
about fifteen years ago.  His father had also had a hearing 
loss.  He gave no history of medical concerns related to his 
ears or hearing loss.  During World War II, he worked as a 
tank motor Sergeant in high noise without ear protection.  He 
also flew an airplane for sixteen years without ear 
protection and ran an automobile repair shop which was also a 
source of high noise. 


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

As noted above, service connection for a hearing loss 
disability was denied by the Board in 1950.  The RO issued 
subsequent decisions in 1980 that determined that new and 
material evidence had not been submitted to reopen his claim.  
The veteran did not appeal these decisions.  Accordingly, the 
December 1980 rating decision is final and is the most recent 
final disallowance of the veteran's claim. 

Additional evidence has been associated with the claims 
folder since the December 1980 denial of the veteran's claim.  
Of particular note, the October 1997 statement from the 
veteran's wife in which she related a particular experience 
that the veteran had during service in which he lost his 
hearing after being in a confined engine compartment next to 
a running airplane engine for over half an hour.  This 
evidence is presumed credible for the purpose of determining 
whether new and material evidence has been submitted.  This 
record is neither cumulative nor redundant of the evidence 
previously of record.  On the contrary, while the veteran 
reported inservice noise exposure prior to December 1980, he 
did not describe any particular incident with the specificity 
of this statement to his wife.  

This evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that it 
is new and material and reopening of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for bilateral 
hearing loss disability is granted.


REMAND

As noted above, the veteran has a long standing history of 
noise exposure, including post service occupational noise 
exposure and exposure to noise as a pilot.  

Dr. Trainor and Dr. Gulick have rendered medical opinions 
linking a present hearing loss disability to the veteran's 
service.  However, the record does not show that either 
physician had access to, or reviewed, the veteran's service 
medical records or any other related documents which would 
have enabled them to render an informed opinion.  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).  Accordingly, on 
Remand the veteran should be afforded a VA examination to 
identify any present disability resulting from the veteran's 
in-service acoustic trauma.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's present hearing 
loss disability.  The claims folder must 
be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should answer the following 
questions. 

Is at least as likely as not that 
hearing loss disability was present 
in service and if so, did the 
disorder clearly and unmistakably 
exist prior to the veteran's 
entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

If hearing loss disability was not 
present during military service, is 
it at least as likely as not that 
the veteran's current hearing loss 
disability is etiologically related 
to his military service?

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefits 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


